DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 and 16-21 are pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 17-20, drawn to an aerosol spray comprising 1-20 wt% of one or more viable probiotic bacterial strains, one or more volatile siloxanes and a propellant under pressure.

II, claim(s) 16 and 21, drawn to a method comprising topically applying the aerosol spray according to claim 1 to skin of a human or animal or surface.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an aerosol spray comprising 1-20 wt% of one or more viable probiotic bacterial strains, one or more volatile siloxanes and a propellant under pressure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Spigelman et al. (US 2008/0107699 A1) in view of Farmer (US 2003/0003107 A1).

Spigelman et al. teaches a composition comprising:  one or more viable probiotic microorganisms constituting 10-90 wt.% (overlapping the claimed range) (Pg. 7, Claims 14, 17, 19 and 24);
wherein a plurality of different probiotic organisms/strains may be used in the composition (Pg. 2, Paragraph [0014] and Paragraph [0017]);  
an embodiment of the composition which contains the volatile siloxane dimethicone (Pg. 3, Paragraph [0032];
and an embodiment wherein the composition may be in the form of an aerosol spray (Pg. 3, Paragraph [0028]).

et al. does not teach wherein the composition comprises a propellant under pressure, as required by Claim 1.

Farmer teaches a probiotic aerosol spray which is formulated as a powder and comprises isobutene or other well known propellant, and an alternative manual pump formulation without propellant (indicative that the aerosol embodiment is pressurized) (Pg. 17, Paragraphs [0181] and [0183]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the separately taught probiotic composition, dimethicone, and aerosol spray embodiments of the Spigelman et al. reference into a single embodiment because this is no more than the combination of separately taught prior art elements according to known methods (aerosol probiotic/dimethicone composition) to yield predictable results (aerosol probiotic/dimethicone composition).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results

et al. reference.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerosol probiotic/dimethicone composition to contain a pressurized propellant as taught by Farmer because this is no more than the use of a known technique (pressurized propellant in probiotic aerosol spray) to improve a similar product (probiotic aerosol spray) in the same way.  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to obtain a pressurized propellant delivered aerosol probiotic/dimethicone composition.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) additional component (as exemplified by the species of Claim 8).

Applicant is required, in reply to this action, to elect a single species from 1) above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  





In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 










/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/04/2022